
	
		I
		112th CONGRESS
		2d Session
		H. R. 3986
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide relief for the victims of Hurricane Irene and
		  Tropical Storm Lee.
	
	
		1.Short titleThis Act may be cited as the
			 Irene and Lee Emergency Assistance Act of
			 2012.
		2.Unemployment
			 assistanceNotwithstanding any
			 other provision of law, in the case of an individual eligible to receive
			 unemployment assistance under section 410(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) as a result of a
			 disaster declaration made for Hurricane Irene or Tropical Storm Lee on or after
			 August 22, 2011, the President shall make such assistance available for 39
			 weeks after the date of the disaster declaration.
		
